Citation Nr: 0318579	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-09 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had active duty from December 1969 to September 
1971.  The veteran died in May 2001.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a separate rating action, the RO that month 
also denied the claim of service connection for a malignant 
brain tumor as a result of exposure to herbicides.  The 
October 2001 notice of disagreement did not cite this rating 
determination.  The central issue raised by the appellant and 
on appeal to the Board at this time is whether the veteran's 
death was caused by Agent Organe (herbicide) exposure.  In 
addressing this claim, the Board will address the issue of 
whether the malignant brain tumor is the result of exposure 
to herbicides.  


FINDINGS OF FACT

1.  The veteran died in May 2001; the cause of death listed 
on his death certificate is cerebral edema due to (or as a 
likely consequence of) glioblastoma.

2.  At the time of death, the veteran had established service 
connection for the residuals of malaria, rated as 10 percent 
disabling.

3.  The veteran's death-causing brain tumor was not 
manifested in service or within one year following the 
discharge from active duty, and is not shown to have been 
related to service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 
3.312(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2000, the veteran filed a claim seeking service 
connection for brain cancer caused by Agent Orange exposure.  
It was indicated that this condition began in January 2000.  
The RO obtained medical records regarding treatment of this 
disorder from several sources.  On VA examination in October 
2000, the veteran noted that in January 2000 he began to 
notice a wobbly and unsteady gait.  The gait disturbances 
were associated with weakness and numbness of the left arm.  
The veteran eventually underwent an evaluation because of his 
worsening neurological symptoms and was found to have a brain 
mass in the right temporal lobe and right thalamus.  
Following examination the veteran was assessed with 
anaplastic astrocytoma.  The examiner stated, in pertinent 
part:

It is unlikely that this unfortunate 
veteran's history of exposure to Agent 
Orange is related to the development of 
this malignant brain tumor.

The veteran died in May 2001; the cause of death listed on 
the death certificate is a cerebral edema due to (or as a 
likely consequence of) glioblastoma.  It is reported that the 
approximate interval between the onset of this disorder and 
death was 17 months for the glioblastoma and four months for 
the cerebral edema.  No autopsy was performed.  

In June 2001, the veteran's widowed spouse contended that the 
veteran' death was the result of a brain tumor caused by 
Agent Orange exposure.  Additional medical records were 
obtained, including a September 2001 statement from 
"D.J.C.", M.D.  It was revealed within this report that the 
veteran was diagnosed with glioblastoma multiforme in January 
2000.  

A review of medical treatment records of the veteran fails to 
indicate any health care provider who has associated the 
veteran's brain tumor with his exposure to Agent Orange in 
service.

In the appellant's July 2002 substantive appeal, she 
submitted articles noting environmental hazards and brain 
tumors.  These reports do not associate the veteran's brain 
tumor with exposure to Agent Orange within his military 
service.

The appellant's representative submitted written argument in 
April 2003.

II.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance provision 
set forth in the new law and regulation.  The record in this 
case includes an examination report, outpatient treatment 
records, private medical records, and statements from the 
appellant.  Significantly, no additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.

Regarding the duty to notify, in multiple communications from 
the RO to the appellant including, but not limited to, the 
July 2001 letter to the appellant, the rating decision, the 
statement of the case, and the supplemental statement of the 
case, she has been apprised of what she must show to prevail 
in her claim and what evidence the RO has received.  These 
communications contain explanations of the types of evidence 
needed to substantiate her claim as well as an explanation of 
what evidence was to be provided by her and what evidence the 
VA would attempt to obtain on her behalf.  See Quartuccio v. 
Principi, 15 Vet. App. 183 (2002).  In light of the efforts 
already made over the years, further attempts at development 
are not justified.

III.  Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or  contributed 
substantially or materially to cause death.   38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.312(a).  The law provides that service 
connection will be granted for a disease or disability if it 
is shown that the veteran suffered from such disease or 
disability and that it resulted from an injury suffered or 
disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Certain diseases, 
including malignant tumors, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38  U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran's 10 percent evaluation for the residuals of 
malaria had no association with his death or his death-
causing brain tumor.  This was minimally disabling and not 
debilitating in nature.  The cause of the veteran's death was 
a brain tumor.  There is no evidence of such a cancer in 
service, or in the first post-service year (so as to warrant 
presumptive service connection for such a disability as a 
chronic  disorder under 38 C.F.R. §§ 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309).

It is contended that the veteran's brain tumor was caused by 
his exposure to herbicides during his service in the Vietnam 
War.  The record shows that the veteran served in Vietnam, 
and his exposure to herbicides is conceded.  38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide 
agent during active military, naval or air service, a series 
of diseases shall be service connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met even though there is no 
record of such disease during service, providing for the 
rebuttable presumption of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e) lists the disabilities for 
which service connection may be granted on a presumptive 
basis.  A brain tumor is not listed among those disabilities.  
38 U.S.C.A. § 1116.

In light of Combee v Brown, 34 F.3rd. 1039, 1042, (Fed. Cir. 
1994), the Board has not only considered whether the veteran 
has a disability listed in 38 C.F.R. § 3.309(e), that could 
have caused his death, but has also considered if the brain 
tumor is the result of active service under 38 U.S.C.A. 
§§ 1110, 1112, 1131 and 38 C.F.R. § 3.303(d).  The fact that 
the veteran's disorder does not meet the requirements of 
38 C.F.R. § 3.309(e) does not preclude the Board from 
establishing service connection with proof of direct 
causation.  

However, VA has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the VA has not specifically determined that a 
presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (June 24, 2002).  Recently, the VA published 
a list of conditions for which a presumption of service 
connection based on exposure to herbicides used in Vietnam 
during the Vietnam War is not warranted.  See 67 Fed. Reg. 
42600-42608 (June 24, 2002).  That list of conditions 
includes brain tumors.  The authority for such a finding 
stemmed from a provision of the Agent Orange Act of 1991, 
which permitted the Secretary of the VA to enter an agreement 
with the National Academy of Sciences (NAS), who reviewed and 
summarized the scientific evidence concerning the association 
between exposure to herbicides used in Vietnam during the 
Vietnam War and each disease suspected to be associated with 
such exposure.  The NAS conducted studies, and, on the basis 
of all available evidence, concluded that the credible 
evidence against an association between brain tumors and 
herbicide exposure outweighed the credible evidence for such 
an association.  

In addition to the above, the Board has the medical opinion 
of October 2000, which clearly states that it is unlikely 
that the veteran's history of exposure to Agent Orange is 
related to the development of this malignant brain tumor.  
Based on the above, the Board finds the preponderance of the 
evidence is against the appellant's claim.  The Board has 
reviewed the medical treatment records as well as the 
materials submitted by the appellant.  Significantly, none of 
these medical reports or studies indicates an association 
between a brain tumor and Agent Orange exposure.  The medical 
evidence against the appellant's claim clearly outweighs the 
articles submitted by the appellant.  

With regard to the appellant's own contention that the 
veteran's brain tumor was the result of either active service 
or exposure to herbicide agents in service, the Court has 
made it clear that a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The appellant is a 
layperson, and lacks the medical expertise for her opinion in 
this matter to be competent medical evidence.  

The Board recognizes the veteran's honorable service and 
sympathizes with the appellant.  However, in the present case 
the preponderance of evidence is against a finding that the 
cause of the veteran's death was related to his active duty 
service.  It follows that the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable.  


ORDER

The appeal is denied.


                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

